Name: 97/689/CFSP: Council Decision of 20 October 1997 supplementing Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: NA;  international affairs;  Europe;  economic policy;  EU institutions and European civil service;  electoral procedure and voting
 Date Published: 1997-10-27

 Avis juridique important|31997D068997/689/CFSP: Council Decision of 20 October 1997 supplementing Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina Official Journal L 293 , 27/10/1997 P. 0002 - 0002COUNCIL DECISION of 20 October 1997 supplementing Joint Action 96/406/CFSP concerning action by the Union to support the electoral process in Bosnia and Herzegovina (97/689/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the conclusions of the Dublin European Council meeting on 13 and 14 December 1996,Having regard to Joint Action 96/406/CFSP of 10 June 1996, concerning action by the Union to support the electoral process in Bosnia and Herzegovina (1),Whereas the Permanent Council of the Organization for Security and Cooperation in Europe (OSCE) decided on 26 September 1997 that the Organization would undertake supervision of Republika Srpska Assembly elections;Whereas the OSCE has requested European Union support to finance supervision of these elections;Whereas Joint Action 96/406/CFSP should be further supplemented,HAS DECIDED AS FOLLOWS:Article 1This Decision is directed towards the continuation of European Union support for the activities carried out by the OSCE, pursuant to the General Framework Agreement for Peace.Article 21. In respect of the Republika Srpska Assembly elections, the support referred to in Article 1 shall take the form of the provision of a contingent of EU supervisors to oversee the electoral process under the aegis of the OSCE, including polling and counting.2. EU long-term supervisors shall stay in the region for a period of up to 74 days. EU short-term supervisors shall stay in the region for a period of up to 17 days.3. The supervision activities shall be financed from the amount referred to in Article 3 (1) of Decision 97/224/CFSP. Article 3 (2) and (3) of that Decision shall apply.Article 3The Council shall review the implementation of this Decision.Article 4This Decision shall enter into force on the day of its adoption.It shall take effect as from 26 September 1997.Article 5This Decision shall be published in the Official Journal.Done at Luxembourg, 20 October 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 168, 6. 7. 1996, p. 1. Joint Action as amended by Decision 97/153/CFSP (OJ L 63, 4. 3. 1997, p. 1) and supplemented by Decision 97/224/CFSP (OJ L 90, 4. 4. 1997, p. 1).